t c no united_states tax_court john michael dunkin petitioner v commissioner of internal revenue respondent docket no filed date petitioner p who was divorced was entitled to retire and receive pension payments if p had retired his former spouse would have been entitled under california community_property law to receive an amount from p equal to one-half of his pension however p continued working delaying his receipt of pension benefits during the years p continued working p’s former spouse was entitled under california community_property law to receive a monthly payment from p equal to one-half of the pension benefit which p had earned during their marriage and which p would have received if he had retired on the date of their divorce held p’s gross_income from his continued employment which he received in lieu of retirement benefits does not include the amount of payments to which his former spouse was entitled under california community_property law on the basis of the pension earned by p john michael dunkin pro_se vicken abajian for respondent colvin judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner may reduce his gross_income by the dollar_figure that he was required by california community_property law to pay to his former spouse in we hold that he may unless otherwise stated section references are to the internal_revenue_code as amended and in effect for findings_of_fact some of the facts have been stipulated and are so found petitioner petitioner resided in long beach california when the petition was filed the superior court for the county of los angeles california entered a judgment of divorce for petitioner and his former spouse on date as of petitioner had been employed by the city of los angeles for years petitioner participated in a defined benefit pension_plan the pension_plan administered by the board_of pension commissioners the pension board he became eligible to receive benefits under the pension_plan on date the divorce judgment provided in pertinent part as follows identification valuation and division of community_property a petitioner’s former spouse is awarded the following as her sole and separate_property and shall assume and pay any encumbrances thereon and hold petitioner indemnified therefrom the defined_benefit_plan a one half of the community interest in all benefits including but not limited to service or disability pension conditional survivorship rights refundable contributions cost-of-living adjustments of petitioner’s l a city article xviii lapd defined benefit pension_plan b the community interest shall be calculated per brown formula marital period divided by employment period multiplied by petitioner’s service entitlement if petitioner had retired on date his former spouse would have been entitled to receive and the pension board would have paid to her as her community_property interest in the pension_plan dollar_figure per month representing one-half of his monthly benefit petitioner had not retired as of that date citing in re marriage of gillmore p 2d cal the superior court ordered petitioner to pay his former spouse dollar_figure per month until he retired the court ordered as follows petitioner’s former spouse’s exercise of gillmore pension rights a the court finds upon the stipulation of the parties that the petitioner has been eligible to retire and collect the pension under the defined_benefit_plan described herein above since date but he has not retired to date and b that were he to retire as of date of trial he would have accrued service years and would receive a starting pension benefit of dollar_figure monthly and petitioner’s former spouse would be entitled to one half or dollar_figure monthly and c that petitioner’s former spouse has exercised her gillmore rights to be paid her said monthly pension interest and therefore is awarded the same and petitioner is ordered to pay directly to her dollar_figure monthly beginning as of date and continuing until he retires and the plan begins direct payment to her pursuant to the award and order made in par a herein a nonemployee spouse has the right to be paid the amount to which that spouse would have been entitled if the employee spouse had retired and begun drawing benefits in a pension_plan that on the date of divorce was fully vested matured and drawable but was not paid because the employee spouse continued to work in re marriage of gillmore p 2d cal as used in this opinion the term nonemployee spouse is the spouse with a community_property interest in the retirement benefits of the other spouse the employee spouse if both spouses have earned rights in retirement plans each spouse is the nonemployee spouse in relation to the retirement rights of the other spouse the superior court also ordered that if petitioner’s former spouse dies before petitioner her benefit will be payable to her beneficiaries the superior court ordered petitioner and his former spouse to prepare a california qualified_domestic_relations_order qdro to be signed by the judge and entered in the court’s record providing that the pension_plan would pay petitioner’s former spouse dollar_figure per month when petitioner retired petitioner paid his former spouse dollar_figure in as ordered in the divorce judgment petitioner deducted dollar_figure as alimony on his federal_income_tax return petitioner retired on date after petitioner retired the pension board separately paid petitioner and his former spouse the parties agree that petitioner paid his former spouse dollar_figure in they do not explain why that amount is more than dollar_figure x petitioner concedes that dollar_figure that he paid to his former spouse on date and that he included in the dollar_figure is not deductible for because he worked for years after his divorce petitioner received a larger benefit than he would have received if he had retired on the date of his divorce however petitioner’s former spouse was entitled under california law and the pension board paid to her an amount equal to one-half of the benefit petitioner would have received if he had retired on the date of the divorce see in re marriage of gillmore supra pincite n opinion a background and contentions of the parties the parties dispute whether petitioner is taxable on the amount he paid to his former spouse because of her community_property rights in his pension principles of california community_property law relevant to this case under california community_property law each spouse has a one-half ownership_interest in the community estate including income earned by both spouses during their marriage cal fam code sec west a pension is deferred_compensation for past employment in re marriage of brown p 2d cal pension rights are community_property and as part of a divorce settlement or order those rights can be distributed either through periodic eg monthly retirement payments or by lump sum based on the present_value of the future benefit in re under california law parties to a divorce may divide community_property rights to pension_plan benefits in different ways first all pension rights may be awarded to the employee spouse if the nonemployee spouse is compensated with other community_property equal in value to the present_value of the nonemployee’s share in re marriage of gillmore supra pincite in re marriage of skaden p 2d cal in re marriage of brown p 2d cal phillipson v bd of admin p 2d cal second the employee spouse can pay the other spouse the present_value of the nonemployee spouse’s share of the pension_plan in re marriage of gillmore supra third the employee spouse can pay the other spouse a share of the retirement payments monthly id continued marriage of gillmore supra pincite in re marriage of brown supra pincite if pension benefits are distributed through periodic_payments the nonemployee spouse may be entitled to up to one- half of each payment the allocation depends on the percentage of the employee spouse’s working years that the parties were married in re marriage of gillmore supra pincite in re marriage of brown supra pincite in some situations people may choose not to begin receiving retirement benefits when they are first eligible to do so postdivorce earnings are separate_property not community_property cal fam code sec_771 west earnings and accumulations of each spouse following date of separation are that spouse’s separate_property nonetheless in these situations under california law a formerly married_person is entitled to payments based on the amount of pension benefits to which the employee spouse would have been entitled if the employee spouse had retired when first eligible in re marriage continued petitioner’s retirement_plan at issue in this case is a defined_benefit_plan the record contains no evidence that petitioner his former spouse or the superior court sought to determine the present_value of the former spouse’s interest in petitioner’s retirement_plan see projector valuation of retirement benefits in marriage dissolutions l a bar bull no pincite valuation of a defined_benefit_plan includes an estimate of the value of the pension measured at the future retirement date discounting for the time_value_of_money mortality and vesting cited in in re marriage of gillmore supra pincite n of gillmore supra pincite this rule is intended to prevent the employee spouse from unilaterally depriving the nonemployee spouse of his or her interest in the retirement benefits by transmuting community_property into separate_property in re marriage of gillmore p 2d pincite in re marriage of stenquist p 2d cal in re marriage of fithian p 2d cal thus california law protects the substance of the former spouse’s community_property rights even though the employee spouse chooses to receive payments which are not community_property such as income earned after the divorce instead of retirement benefits see in re marriage of gillmore supra pincite similarly employee spouses who are eligible to receive either retirement or disability payments may elect to receive disability payments disability payments are not community_property under california law in re marriage of jones p 2d however in these situations under california law a formerly married_person is entitled to payments based on the amount of pension benefits to which the employee spouse would have been entitled if the employee spouse had not elected to receive disability payments in re marriage of stenquist p 2d cal in in re marriage of gillmore p 2d pincite n quoting note in re marriage of stenquist tracing the community interest in pension rights altered by spousal election cal l rev the california supreme court included the following analysis f rom an economist’s perspective the employee spouse’s compensation_for continued employment is not the full amount of his paycheck rather his compensation is only that amount above the pension benefits that he will not receive while he continues continued federal taxation of income paid pursuant to rights in community_property_state law determines the rights of persons to income and property and federal_law governs the federal taxation of those rights 472_us_713 461_us_677 363_us_509 income is taxed to the person who has the right to receive it 282_us_101 281_us_111 in poe v seaborn the u s supreme court held that under community_property law in the state of washington each taxpayer spouse owned an undivided one-half interest in the income earned by each spouse during the marriage and was liable for income_tax on that one-half continued working for example in the matured pension situation if the employee can receive retirement pay in the amount of x dollars without working then his actual compensation_for services rendered is not the amount of his paycheck y dollars but y minus x dollars this is nothing more than a reapplication of the ‘benefits foregone’ formula of stenquist cal 3d cal rptr p 2d fn omitted therefore rather than penalizing the spouse for not retiring the contrary is true--the community is being penalized because it is forced to subsidize the employee spouse’s salary which becomes his separate_property 282_us_101 gave married taxpayers in community_property states the tax advantage of income_splitting in to reduce the disparity between community_property and noncommunity_property states congress continued we followed poe v seaborn in eatinger v commissioner tcmemo_1990_310 the taxpayer in eatinger was the nonemployee former spouse the employee spouse retired in and was receiving monthly pension payments which were community_property the eatingers divorced in the divorce court ordered the employee spouse to pay his former spouse an amount equal to her community_property share of his monthly pension benefits we held that the payments that a former spouse was entitled to receive because of her rights under community_property law were taxable to the former spouse similarly the nonemployee former spouse is liable for tax on his or her community_property share of a lump-sum_distribution from a qualified_pension plan 101_tc_489 respondent’s contentions respondent contends a petitioner is taxable on the payments he made to his former spouse on account of her community_property rights in his pension because unlike the spouse in eatinger petitioner was not yet receiving pension benefits b not taxing petitioner on payments he was required by california community_property law to make to his former spouse would be continued authorized married taxpayers to file joint federal_income_tax returns revenue act of ch 62_stat_110 however poe v seaborn has not been overturned by congress or overruled by the u s supreme court contrary to the assignment_of_income_doctrine and c the result in this case is determined by sec_402 and the qdro rules b whether the fact that petitioner was not yet receiving pension benefits means he is taxable on payments he made to his former spouse on account of her community_property rights in his pension respondent contends that the fact that petitioner was not yet receiving pension benefits means he is taxable on payments he made to his former spouse on account of her community_property rights in his pension the employee spouse in eatinger v commissioner supra was ordered to pay to his former spouse an amount equal to one-half of his pension payments because his pension was community_property see in re marriage of brown p 2d cal that was also why petitioner was ordered to pay an amount equal to one-half of the pension he would have received if he had not elected to continue working past the date of his divorce see in re marriage of gillmore supra pincite respondent contends that cases relating to the taxation of community_property such as poe v seaborn and eatinger do not apply here because petitioner’s postdivorce wages are not community_property we disagree respondent’s argument overlooks the fact that california community_property rights do not depend on the form of the payments received by the employee spouse or the source of the payments to the former nonemployee spouse in re marriage of gillmore supra in re marriage of stenquist supra just as the rights of divorced spouses under california law do not depend on the form of the payments to the employee spouse neither should the federal taxation of those rights generally speaking money is fungible see 493_us_52 n 104_tc_584 ndollar_figure affd without published opinion 142_f3d_442 9th cir because of the fungibility of money we did not know whether the employee spouse in eatinger paid the nonemployee spouse from his retirement benefits or from other funds similarly whether petitioner paid his former spouse from current wages or retirement benefits is not determinative here see 335_f2d_841 5th cir the source of an otherwise deductible payment will not affect its deductibility when proceeds from a property division in a divorce are used to pay alimony 82_tc_573 quoting and applying taylor v campbell supra c whether petitioner’s position violates assignment_of_income principles respondent contends that the dollar_figure petitioner paid to his former spouse was an assignment_of_income that was taxable to petitioner under lucas v earl supra in lucas v earl supra pincite the u s supreme court disregarded for federal_income_tax purposes an agreement between a husband and wife to share equally in the income each received a holding for the taxpayers would have meant that they by contract would have had the benefits of joint filing and income_splitting features not added to the federal_income_tax until see revenue act of ch 62_stat_115 respondent’s reliance on 281_us_111 is misplaced in that case the supreme court decided how the assignment_of_income_doctrine applies to a contract between husband and wife but did not discuss how the assignment_of_income_doctrine applies to community_property that issue was decided in 282_us_101 in which as stated above under community_property law in the state of washington each spouse was taxed on one-half of his or her own income and one-half of the income of the other spouse in poe v seaborn the u s supreme court distinguished lucas v earl on grounds that the earnings_of a taxpayer in a community_property_state were the property of the community and not of the taxpayer providing services to earn income because the nonemployee spouse was entitled to the payments at issue here under community the taxpayers in 281_us_111 lived in california in spouses in california did not have a vested present_interest in all property of the community community property--income and estate_taxes op att’y gen donworth federal taxation of community incomes--the recent history of pending questions wash l rev ndollar_figure in lucas v earl the supreme court analyzed the issue based on contract law not community_property law property law poe v seaborn supra applies not lucas v earl supra d whether sec_402 or qdro rules govern this case respondent argues that the payments are tax free to petitioner’s former spouse under sec_402 a and we assume contends inferentially that they are taxable to petitioner because the payments were not distributions from her former husband’s pension plandollar_figure sec_402 provides how distributions made from a qualified_trust under a qualified_pension plan are taxed no distributions from a qualified_trust were made in this case thus contrary to respondent’s argument by its terms sec_402 does not apply to this casedollar_figure we did not discuss sec_402 in eatinger v commissioner tcmemo_1990_310 when we held that the nonemployee spouse was sec_402 provides sec_402 taxability of beneficiary of exempt trust -- except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities because petitioner’s former spouse is not a party in this case we do not consider here how she might be taxed on the payments at issue respondent does not cite or rely on 100_tc_521 unlike the instant case karem involved taxation of a distribution from a pension_plan taxable on her share of retirement benefitsdollar_figure instead we based our decision on the former spouse’s ownership of retirement rights under california community_property law and the principle that property is taxed to its owner see poe v seaborn supra we believe the same approach is appropriate here an order to a retirement_plan to pay an early_retirement_benefit ie a retirement benefit payable to the nonemployee spouse before the employee spouse retires can be a qdro sec_414 respondent contends that petitioner could have obtained a qdro providing an early_retirement_benefit to his former spouse under which she would have been taxable on the payments at issue because domestic relations are preeminently matters of state law congress rarely intends to displace state authority in this area 490_us_581 even if petitioner could have obtained an early retirement qdro respondent does not contend that federal_law prohibits the arrangement under california community_property law that was made in this case ie petitioner paid his former spouse the benefit the pension_plan in eatinger v commissioner tcmemo_1990_310 was not a qualified_trust because it was a government_plan and at that time government retirement plans were not qualified_plans karem v commissioner supra pincite n see h rept to which she would have been entitled if he had retireddollar_figure since use of an early retirement qdro was not required here we see no clear and unequivocal congressional intent for federal_law to supplant state law see mansell v mansell supra and no reason to avoid taxation of petitioner according to his rights and obligations under california community_property law e conclusion we conclude that petitioner may reduce his gross_income by dollar_figure for decision will be entered for petitioner cf 937_f2d_1450 9th cir employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829 preempted a predeceasing nonemployee spouse’s right under california community_property law to leave her interest in her former husband’s pension to a third person in her will the u s court_of_appeals in ablamis did not consider the federal tax consequences of application of community_property law or hold that community_property rights should be disregarded in applying federal tax law
